Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 4, 6, 7, 9, 11 and 17 are objected to because of the following informalities:  
Claim 1, line 9, “the adjusted signals” should correctly be “the pair of adjusted signals”, see lines 1 and 2.
Claim 4, should “a duty cycle offset” be “the duty cycle offset”? Note, claim 1, line 10, discloses “duty cycle offset”.
Claim 6, line 2, the word “audio” should be deleted.
Claim 7, “the formula” should correctly be “a formula”.
Claim 9, “the adjusted audio signals” should correctly be “the pair of adjusted signals”.
Claim 9, “the adjusted audio signals” should correctly be “the pair of adjusted signals”.
Claim 11, line 8, “the maximum duty cycle” should correctly be “the calculated maximum duty cycle”.
Claim 11, line 8, “the maximum adjusted duty cycle” should correctly be “the calculated maximum adjusted duty cycle”.
Claim 11, line 9, “the duty cycle” should correctly be “the calculated duty cycle”
pair of adjusted signals”.
Claims 11, lines 10 and 11, “a self-boosting push pull amplifier” should correctly be “the self-boosting push pull amplifier”, see line 1.
Claim 17, line 3, “the adjusted signals” should correctly be “the pair of adjusted signals”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “dynamically adjusted gain and duty cycle offset that causes the self-boosting push pull amplifier to operate with a reduced common mode voltage” appears to be vague and indefinite because it is not clear how the gain is adjusted dynamically such that it will cause the self-boosting push pull amplifier to 
“wherein the pair of adjusted signals output from a common mode voltage controller generated by adjusted gain and duty cycle offset configured to reduce common mode voltage of the self-boosting push pull amplifier.”

Regarding claim 11, the phrase “dynamically adjusting the gain …” appears to be vague and indefinite because it is not clear how the gain is adjusted dynamically.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843